DETAILED ACTION	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6-11, and 13-22 are pending. Claims 5 and 12 were cancelled, and claims 17-22 are new. Claims 1, 8, and 16 are independent.

Response to Arguments
Applicant's arguments filed 3/10/2021 have been fully considered, the examiner’s response is the following:
As to the rejection of claims 1, 7, 8, 14, and 15 under 35 USC 101 as being directed to an abstract idea, the examiner hereby withdraws the rejection of these claims in view of applicant’s amendments and arguments.
As to the claim rejections under 35 USC 103, the applicant’s arguments focus on the plurality of power levels and over and under rating of the turbine power levels. The examiner has addressed these new limitations and the new claims using a new reference Gjerlov et al., US 2010/0283245 (“Gjerlov”). The particular mappings and discussion will be presented in the new grounds of rejection necessitated by applicant’s amendments. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the computer program product is not limited to a non‐transitory embodiment. The broadest reasonable interpretation of the claims therefore cover forms of non‐transitory tangible media and transitory propagating signals per se. The specification appears to be silent about what comprises a computer program product. Accordingly, since the broadest reasonable interpretation of claim 10 covers a signal per se, the claims are considered as covering non‐statutory subject matter (In Re Nuijten, 500 F.3d 1436, 1356‐57 Fed. Cir. 2007; MPEP 2106.03). Accordingly, the recited computer program product of claim 15 is nonstatutory subject matter. The Examiner respectfully recommends amending the preamble of claim 15 to "A non‐transitory computer program product comprising computer readable executable code for implementing the method …."


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-2, 7-9, 14-15, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0180875 (“Egedal”) in view of Gjerlov et al., US 2010/0283245 (“Gjerlov”).
Regarding claims 1 and 8, Egedal teaches:
A method for determining an individual maximum power level for one or more wind turbines in a wind power plant (Egedal: para [0086], “In step 190, processing and control unit 48 determines if the fatigue ratio at the present time, or a given point in time, is lower than, or equals, 1, or if it exceeds the value of 1. If the fatigue ratio exceeds the value of 1, wind turbine operation is curtailed in step 200 by setting appropriate command parameters for subsequent wind turbine control mechanisms to start or stop the wind turbine, set a maximum speed of the wind turbine, and/or set a maximum power for the wind turbine”; para [0091], “Turbine control subsystem 68 performs the check if the fatigue ratio exceeds the value of 1 and sets the necessary parameters for effecting the curtailing of the wind turbine operation by appropriately setting a turbine start or stop parameter, a turbine maximum speed parameter, and/or a turbine maximum power parameter. As the person skilled in the art will acknowledge, these parameters will parameterize further wind turbine control mechanisms to adjust the actual wind turbine control to the desired settings”; Examiner’s Note (EN): setting the maximum power is determining the maximum power), the method comprising: 

storing a predefined one or more wind turbine type maximum power levels (Egedal: Fig. 4 storage units 64; [0088], “set a maximum power for the wind turbine”);

storing, for each type of the predefined one or more types, one or more fatigue load values relating to a range of power levels (Egedal: [0085] “Before the processing and control unit 48 can calculate the fatigue ratio in step 180, it needs to obtain the relevant parameters as given above. Therefore, the processing unit retrieves from an internal memory the component design
life parameter L0 and the design fatigue damage parameter D0 from an internal memory (step not shown)”; [0086], “determines if the fatigue ratio at the present time, or a given point in time, is lower than, or equals, 1, or if it exceeds the value of 1. If the fatigue ratio exceeds the value of 1, wind turbine operation is curtailed in step 200 by setting appropriate command parameters for subsequent wind turbine control mechanisms to start or stop the wind turbine, set a maximum speed of the wind turbine, and/or set a maximum power for the wind turbine”; fatigue values are related to the maximum/varying power levels); 

determining, based on at least the wind turbine type maximum power level for a first type of the predefined one or more types, the stored one or more fatigue load values, and the stored one or more parameters (Egedal: para [0004], “withstand the cumulative fatigue loading on the structure throughout its design life when operating under a given set of environmental conditions”), an individual maximum power level for a first wind turbine of the first type (Egedal: para [0086], “In step 190, processing and control unit 48 determines if the fatigue ratio at the present time, or a given point in time, is lower than, or equals, 1, or if it exceeds the value of 1. If the fatigue ratio exceeds the value of 1, wind turbine operation is curtailed in step 200 by setting appropriate command parameters for subsequent wind turbine control mechanisms to start or stop the wind turbine, set a maximum speed of the wind turbine, and/or set a maximum power for the wind turbine”; para [0091], “Turbine control subsystem 68 performs the check if the fatigue ratio exceeds the value of 1 and sets the necessary parameters for effecting the curtailing of the wind turbine operation by appropriately setting a turbine start or stop parameter, a turbine maximum speed parameter, and/or a turbine maximum power parameter. As the person skilled in the art will acknowledge, these parameters will parameterize further wind turbine control mechanisms to adjust the actual wind turbine control to the desired settings”; setting the maximum power is determining the maximum power);

setting the individual maximum power level in the first wind turbine turbine (Egedal: para [0086], “In step 190, processing and control unit 48 determines if the fatigue ratio at the present time, or a given point in time, is lower than, or equals, 1, or if it exceeds the value of 1. If the fatigue ratio exceeds the value of 1, wind turbine operation is curtailed in step 200 by setting appropriate command parameters for subsequent wind turbine control mechanisms to start or stop the wind turbine, set a maximum speed of the wind turbine, and/or set a maximum power for the wind turbine”; para [0091], “Turbine control subsystem 68 performs the check if the fatigue ratio exceeds the value of 1 and sets the necessary parameters for effecting the curtailing of the wind turbine operation by appropriately setting a turbine start or stop parameter, a turbine maximum speed parameter, and/or a turbine maximum power parameter. As the person skilled in the art will acknowledge, these parameters will parameterize further wind turbine control mechanisms to adjust the actual wind turbine control to the desired settings”; setting the maximum power is determining the maximum power, adjusting the control to the desired settings is the incremental lowering the power until a max/optimized is set).

	Egedal does not explicitly disclose, but Gjerlov teaches:
wherein each wind turbine type maximum power level corresponds to a respective type of a predefined one or more types of the one or more wind turbines (Gjerlov, [0033] “It is well known that wind turbines have a rated speed which is the wind speed at which the rated generator power is reached. By regulating the power output above the rated wind speed, the turbine can be de-rated (to produce less than the rated power) or over-rated (to produce more than the rated power).” EN: Wind turbines are noted as being known to have rated power levels. The over-rated power is a maximum power level for the wind turbine.);
storing the fatigue values up to the respective predefined wind turbine type maximum power level for the type (Gjerlov, [0033] “By regulating the power output above the rated wind speed, the turbine can be de-rated (to produce less than the rated power) or over-rated (to produce more than the rated power).”; [0044] “frequency may be included in the defined wind load mainly to incorporate fatigue loading in the control strategy.” [0089] “The controller 41 has within it a data storage means for storing data about the pitch and power modes. This can be in the form of a look up table. A look up table is provided for each of the six pitch modes and will contain data specifying at what angles the blades should be pitched for a range of wind speeds up to the rated wind speed. A look up table is also provided for each of the six power modes and contains data for how the power output of the wind turbine is regulated above the rated wind speed.” EN: Thus, fatigue levels are stored up to the rated power levels.);
storing one or more parameters relating to site conditions at the wind power plant (Gjrelov, [0012] “wind turbine to which the invention pertains could be erected on any location and it could be designed for any condition. Due to the fact that the site conditions are greatly influenced by the surface and geographical location on the ground, the distance and angle to nearby obstacles such as other wind turbines in a farm of wind turbines etc, the method according to the invention uses predefined sector control strategies which are applied depending on predefined sectors of wind directions towards the wind turbine.”; [0094] “Furthermore, the controller 41 can be programmed such that control strategies are defined for a particular time of day, or a particular time of year. For example, at night time or in the winter, the expected wind loads are higher than in the day time or the summer respectively, due to atmospheric conditions such as air density.” EN: Thus, the site conditions (i.e., atmospheric conditions, air density, etc.) are defined (i.e., stored) by the controller for use with the wind turbine.); 
wherein the individual maximum power level defines a maximum possible over-rating power level for the first wind turbine (Gjerlov, [0033] “By regulating the power output above the rated wind speed, the turbine can be de-rated (to produce less than the rated power) or over-rated (to produce more than the rated power).”

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Egedal (directed to determining maximum power for a wind turbine) with Gjerlov (directed to method of controlling wind turbines for specific loads) and arrived at determining maximum power for a wind turbine with wind conditions and keeping some values in a stored memory or lookup table. One of ordinary skill in the art would have been motivated to make such a combination motivated by the desire to avoid unnecessary shut down or abrupt power grid changes (Gjerlov [0004-0006]).


The method as claimed in claim 1, wherein determining the individual maximum power level for the first wind turbine further comprises: determining whether the first wind turbine can operate at a test power level based on the one or more fatigue load values and the one or more parameters, wherein the test power level is initially set as the wind turbine type maximum power level for the first type, when the first wind turbine can operate at the test power level, setting the test power level as the individual maximum power level of the first wind turbine; when the first wind turbine cannot operate at the test power level, generating a subsequent test power level by decrementing the test power level by a predetermined value; and iteratively performing the determination for each subsequent test power level until the individual maximum power level is set for the first wind turbine (Egedal: para [0086], “In step 190, processing and control unit 48 determines if the fatigue ratio at the present time, or a given point in time, is lower than, or equals, 1, or if it exceeds the value of 1. If the fatigue ratio exceeds the value of 1, wind turbine operation is curtailed in step 200 by setting appropriate command parameters for subsequent wind turbine control mechanisms to start or stop the wind turbine, set a maximum speed of the wind turbine, and/or set a maximum power for the wind turbine”; para [0091], “Turbine control subsystem 68 performs the check if the fatigue ratio exceeds the value of 1 and sets the necessary parameters for effecting the curtailing of the wind turbine operation by appropriately setting a turbine start or stop parameter, a turbine maximum speed parameter, and/or a turbine maximum power parameter. As the person skilled in the art will acknowledge, these parameters will parameterize further wind turbine control mechanisms to adjust the actual wind turbine control to the desired settings”; EN: setting the maximum power is determining the maximum power, adjusting the control to the desired settings is the incremental or iterative changing the power until a max/optimized value is set).

Egedal does not teach but Gjerlov does teach:
and wherein the one or more parameters reflect site conditions at a location of the first wind turbine (Gjrelov, [0012] “wind turbine to which the invention pertains could be erected on any location and it could be designed for any condition. Due to the fact that the site conditions are greatly influenced by the surface and geographical location on the ground, the distance and angle to nearby obstacles such as other wind turbines in a farm of wind turbines etc, the method according to the invention uses predefined sector control strategies which are applied depending on predefined sectors of wind directions towards the wind turbine.”; [0094] “Furthermore, the controller 41 can be programmed such that control strategies are defined for a particular time of day, or a particular time of year. For example, at night time or in the winter, the expected wind loads are higher than in the day time or the summer respectively, due to atmospheric conditions such as air density.” EN: Thus, the site conditions (i.e., atmospheric conditions, air density, etc.) are stored by the controller for use with the wind turbine.);

(Gjerlov [0004-0006]).

Regarding claims 7 and 14, modified Egedal teaches:
The method as claimed in claim 1, wherein the individual maximum power level includes one or more of: an individual maximum generator torque, an individual maximum generator current, an individual maximum generator speed, and an individual maximum rotor speed (Egedal: para [0086], “If the fatigue ratio exceeds the value of 1, wind turbine operation is curtailed in step 200 by setting appropriate command parameters for subsequent wind turbine control mechanisms to start or stop the wind turbine, set a maximum speed of the wind turbine, and/or set a maximum power for the wind turbine”; EN: rotor speed is equivalent to speed of the turbine).

Regarding claim 15, modified Egedal teaches:
A computer program product comprising computer readable executable code for implementing the method as claimed in claim 1 (Egedal: para [0052], “the processing unit may further comprise a controller for fatigue load control on the basis of the inventive fatigue load control method claimed”; Fig. 4, “Turbine Control”).

Regarding claims 17, 19, and 21, modified Egedal teaches:
The method as claimed in claim 1. Egedal does not teach but Gjerlov does teach:
wherein the range of power levels comprises a plurality of power levels between a nominal name-plate rating for the type and the predefined wind turbine type maximum power level for the type  (Gjerlov, [0033] “It is well known that wind turbines have a rated speed which is the wind speed at which the rated generator power is reached. By regulating the power output above the rated wind speed, the turbine can be de-rated (to produce less than the rated power) or over-rated (to produce more than the rated power).”; [0044] “frequency may be included in the defined wind load mainly to incorporate fatigue loading in the control strategy.” [0089] “The controller 41 has within it a data storage means for storing data about the pitch and power modes. This can be in the form of a look up table. A look up table is provided for each of the six pitch modes and will contain data specifying at what angles the blades should be pitched for a range of wind speeds up to the rated wind speed. A look up table is also provided for each of the six power modes and contains data for how the power output of the wind turbine is regulated above the rated wind speed.” EN: Thus, at least six power level are provided and they are implicitly between the de-rated and over-rated or maximum power levels.).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Egedal (directed to determining maximum power for a wind turbine) with Gjerlov (directed to method of controlling wind turbines for specific loads) and arrived at determining maximum power for a wind turbine with wind conditions and keeping some values in a stored memory or lookup table. One of ordinary skill in the art would have been motivated to make such a combination motivated by the desire to avoid unnecessary shut down or abrupt power grid changes (Gjerlov [0004-0006]).

Regarding claims 18, 20, and 22, modified Egedal teaches:
The method as claimed in claim 1. Egedal does not teach but Gjerlov does teach:
wherein the range of power levels comprises a plurality of power levels between a de-rated power level and the predefined wind turbine type maximum power level for the type. (Gjerlov, [0033] “It is well known that wind turbines have a rated speed which is the wind speed at which the rated generator power is reached. By regulating the power output above the rated wind speed, the turbine can be de-rated (to produce less than the rated power) or over-rated (to produce more than the rated power).”; [0044] “frequency may be included in the defined wind load mainly to incorporate fatigue loading in the control strategy.” [0089] “The controller 41 has within it a data storage means for storing data about the pitch and power modes. This can be in the form of a look up table. A look up table is provided for each of the six pitch modes and will contain data specifying at what angles the blades should be pitched for a range of wind speeds up to the rated wind speed. A look up table is also provided for each of the six power modes and contains data for how the power output of the wind turbine is regulated above the rated wind speed.” EN: Thus, at least six power level are provided and they are implicitly between the de-rated and over-rated power levels.).

(Gjerlov [0004-0006]).



Claims 3-4, 10-11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0180875 (“Egedal”) in view of Gjerlov et al., US 2010/0283245 (“Gjerlov”) and further in view of WO 2011/095519 (“Zhou”).
Regarding claims 3 and 10, modified Egedal does not teach but Zhou does teach:
The method as claimed in claim 1, further comprising: determining one or more fatigue load values for each power level in the range of power levels by simulating one or more load cases across a range of wind speeds and conditions (Zhou: pages 2-4, “performing a wind prediction of wind data for a time frame extending to a future time, determining a desired fatigue load level of a wind power plant component at the future time, and during operation of said wind power plant generating an updated parameter schedule to provide the desired fatigue load level at said future time if exposed to the predicted wind conditions during said time frame. Generally the time frame ΔΤ extends from a current time to a future time T. The parameter schedule includes values implementing desired operating characteristics of the wind power plant as a function of the wind velocity v. the values of an initial parameter schedule are chosen by the designer of the wind power plant and are dependent on the particulars of the actual wind power plant that is controlled. The parameter schedule may include series of values for a desired torque, rotor speed and pitch angle as a function of the wind velocity. Generally a parameter schedule is used to optimize wind power operation or production or cost of energy”, “By generation of an updated parameter schedule the operator may influence the fatigue load level at said future time to be adapted to the predicted wind condition and result in that a desired fatigue load level at the future time can be obtained”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Egedal (directed to determining maximum power for a wind turbine) with Gjerlov (directed to method of controlling wind turbines for specific loads) and with Zhou (directed to simulating loads with different wind conditions) and arrived at determining maximum power for a wind turbine with varying wind conditions. One of ordinary skill in the art would have been motivated to make such a combination motivated by the desire “to reduce the need for unscheduled maintenance” (Zhou: pages 2-4).

Regarding claims 4 and 11, modified Egedal teaches:
The method as claimed in claim 1, further comprising: determining that the first wind turbine has been in operation (Egedal: para [0016], “a method of determining fatigue load of at least one operative wind turbine”; para [0018], “obtaining at least one measurement value of a third sensor, wherein the third sensor is located at the at least one operative wind turbine”); 

Egedal does not teach but Zhou does teach:
storing data relating to historical operation of the first wind turbine (Zhou: page 5, “The contribution to the fatigue load level at a certain wind condition for a component can be derived from a model established between the load on the component and the wind data. The model will be built based on the historical data. Examples of loads that can be modeled are blade flip load and drive train torque. The load for the predicted wind data can be then calculated based on this model. The model can be established based on the historical data using regression models”; page 7, “Hence, the relationship between the residual lifetime and the fatigue load on the component is different for each component and failure mode. , A database of relationships describing the failure propagation rate as a function of the load with different failure modes of different components in wind turbine is needed in the form of formula or in the form of fatigue load limit and residual life cycle table. The database can be built based on design calculation and simulation. It can also be built based on the historical data.”); and 

altering the one or more fatigue load values based on the data relating to the historical operation (Zhou: pages 2-3, “during operation of said wind power plant generating an updated parameter schedule to provide the desired fatigue load level at said future time if exposed to the predicted wind conditions during said time frame.”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Egedal (directed to determining maximum power for a wind turbine) with Gjerlov (directed to method of controlling wind turbines for specific loads) and with Zhou (directed to simulating loads with different wind conditions) and arrived at determining maximum power for a wind turbine with varying wind conditions. One of ordinary skill in the art would have been motivated to make such a combination motivated by the desire “to reduce the need for unscheduled maintenance” (Zhou: pages 2-4).

Regarding claim 16, Egedal teaches
A method comprising: 

comparing the determined load for each test power level with a design load for the wind turbine type (Egedal: para [0005], “Wind turbines are often operated under conditions in which the fatigue loads are occasionally of such magnitude that if the loads were to be maintained at that magnitude, the fatigue capacity of the wind turbine structure would be exceeded during its entire design lifetime. To meet such situations, it is known in the state of the art to implement load monitoring sensors and to shut down the wind turbine in case of high loads or even overloading”; para [0033], “While this method of controlling a wind turbine shares the desirable technical effects of reliable fatigue load calculation with a reduced amount of technical effort for sensor equipment and calculation, it further allows to control wind turbine behaviour with respect to the fatigue load that occurs, or has occurred so far, for the wind turbine. By using this method of wind turbine control, safety redundancies in the design of the wind turbine structural elements can be further reduced while continuing to meet the required safety properties”; para [0083], “the design life of the component, and divided by the product of the total calculated fatigue damage that is allowable for the component during its design life, multiplied with the cumulative operating time of the component”; the required safety properties equate to the design load, operating conditions and loads are the determined real-world load); 

setting a wind turbine type maximum power level for the wind turbine type as a maximum test power level of the two or more test power levels at which the determined load does not exceed the design load for the wind turbine type (Egedal: para [0086], “In step 190, processing and control unit 48 determines if the fatigue ratio at the present time, or a given point in time, is lower than, or equals, 1, or if it exceeds the value of 1. If the fatigue ratio exceeds the value of 1, wind turbine operation is curtailed in step 200 by setting appropriate command parameters for subsequent wind turbine control mechanisms to start or stop the wind turbine, set a maximum speed of the wind turbine, and/or set a maximum power for the wind turbine”; para [0091], “Turbine control subsystem 68 performs the check if the fatigue ratio exceeds the value of 1 and sets the necessary parameters for effecting the curtailing of the wind turbine operation by appropriately setting a turbine start or stop parameter, a turbine maximum speed parameter, and/or a turbine maximum power parameter. As the person skilled in the art will acknowledge, these parameters will parameterize further wind turbine control mechanisms to adjust the actual wind turbine control to the desired settings”; setting the maximum power is by definition a level that does not exceed the design load); 

storing one or more fatigue load values relating to a range of power levels for the wind turbine type (Egedal: para [0086], “determines if the fatigue ratio at the present time, or a given point in time, is lower than, or equals, 1, or if it exceeds the value of 1. If the fatigue ratio exceeds the value of 1, wind turbine operation is curtailed in step 200 by setting appropriate command parameters for subsequent wind turbine control mechanisms to start or stop the wind turbine, set a maximum speed of the wind turbine, and/or set a maximum power for the wind turbine”; fatigue values are related to the maximum/varying power levels); 

determining, based on at least, the stored one or more fatigue load values (Egedal: para [0004], “withstand the cumulative fatigue loading on the structure throughout its design life when operating under a given set of environmental conditions”), and the stored one or more parameters, an individual maximum power level for the wind turbine type (Egedal: para [0086], “In step 190, processing and control unit 48 determines if the fatigue ratio at the present time, or a given point in time, is lower than, or equals, 1, or if it exceeds the value of 1. If the fatigue ratio exceeds the value of 1, wind turbine operation is curtailed in step 200 by setting appropriate command parameters for subsequent wind turbine control mechanisms to start or stop the wind turbine, set a maximum speed of the wind turbine, and/or set a maximum power for the wind turbine”; para [0091], “Turbine control subsystem 68 performs the check if the fatigue ratio exceeds the value of 1 and sets the necessary parameters for effecting the curtailing of the wind turbine operation by appropriately setting a turbine start or stop parameter, a turbine maximum speed parameter, and/or a turbine maximum power parameter. As the person skilled in the art will acknowledge, these parameters will parameterize further wind turbine control mechanisms to adjust the actual wind turbine control to the desired settings”; setting the maximum power is determining the maximum power).

	Egedal does not teach but Gjerlov teaches:

storing the fatigue values up to a predefined wind turbine type maximum power level for the wind turbine type (Gjerlov, [0033] “By regulating the power output above the rated wind speed, the turbine can be de-rated (to produce less than the rated power) or over-rated (to produce more than the rated power).”; [0044] “frequency may be included in the defined wind load mainly to incorporate fatigue loading in the control strategy.” [0089] “The controller 41 has within it a data storage means for storing data about the pitch and power modes. This can be in the form of a look up table. A look up table is provided for each of the six pitch modes and will contain data specifying at what angles the blades should be pitched for a range of wind speeds up to the rated wind speed. A look up table is also provided for each of the six power modes and contains data for how the power output of the wind turbine is regulated above the rated wind speed.” EN: Thus, fatigue levels are stored up to the rated power levels.);
storing one or more parameters relating to site conditions at a wind power plant (Gjrelov, [0012] “wind turbine to which the invention pertains could be erected on any location and it could be designed for any condition. Due to the fact that the site conditions are greatly influenced by the surface and geographical location on the ground, the distance and angle to nearby obstacles such as other wind turbines in a farm of wind turbines etc, the method according to the invention uses predefined sector control strategies which are applied depending on predefined sectors of wind directions towards the wind turbine.”; [0094] “Furthermore, the controller 41 can be programmed such that control strategies are defined for a particular time of day, or a particular time of year. For example, at night time or in the winter, the expected wind loads are higher than in the day time or the summer respectively, due to atmospheric conditions such as air density.” EN: Thus, the site conditions (i.e., atmospheric conditions, air density, etc.) are defined (i.e., stored) by the controller for use with the wind turbine.);
based on at least the wind turbine type maximum power level for the wind turbine type, defining a maximum possible over-rating power level for the wind turbine (Gjerlov, [0033] “It is well known that wind turbines have a rated speed which is the wind speed at which the rated generator power is reached. By regulating the power output above the rated wind speed, the turbine can be de-rated (to produce less than the rated power) or over-rated (to produce more than the rated power).” EN: Wind turbines are noted as being known to have rated power levels. The over-rated power is a maximum power level for the wind turbine.).


Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Egedal (directed to determining maximum power for a wind turbine) with Gjerlov (directed to method of controlling wind turbines for specific loads) and arrived at determining maximum power for a wind turbine with wind conditions and keeping some values in a stored memory or lookup table. One of ordinary skill in the art would have been motivated to make such a combination motivated by the desire to avoid unnecessary shut down or abrupt power grid changes (Gjerlov [0004-0006]).


simulating a load spectrum for two or more test power levels to determine a respective load on a wind turbine type for each test power level of the two or more test power levels (Zhou: pages 2-4, “performing a wind prediction of wind data for a time frame extending to a future time, determining a desired fatigue load level of a wind power plant component at the future time, and during operation of said wind power plant generating an updated parameter schedule to provide the desired fatigue load level at said future time if exposed to the predicted wind conditions during said time frame. Generally the time frame ΔΤ extends from a current time to a future time T. The parameter schedule includes values implementing desired operating characteristics of the wind power plant as a function of the wind velocity v. the values of an initial parameter schedule are chosen by the designer of the wind power plant and are dependent on the particulars of the actual wind power plant that is controlled. The parameter scheduie may include series of values for a desired torque, rotor speed and pitch angle as a function of the wind velocity. Generally a parameter schedule is used to optimize wind power operation or production or cost of energy”, “By generation of an updated parameter schedule the operator may influence the fatigue load level at said future time to be adapted to the predicted wind condition and result in that a desired fatigue load level at the future time can be obtained”); 

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Egedal (directed to determining maximum power for a wind turbine) with Gjerlov (directed to method of controlling wind turbines for specific loads) and with Zhou (directed to simulating loads with different wind conditions) and arrived at determining maximum power for a wind turbine with varying wind conditions. One of ordinary skill in the art would have been motivated to make such a combination motivated by the desire “to reduce the need for unscheduled maintenance” (Zhou: pages 2-4).

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0180875 (“Egedal”) in view of Gjerlov et al., US 2010/0283245 (“Gjerlov”) and further in view of “Wind tunnel testing of a wind turbine with telescopic blades: The influence of blade extension” (“Imraan”).

The method as claimed in claim 1, setting the determined individual maximum power level in one or more individual wind turbines (Egedal: para [0086], “In step 190, processing and control unit 48 determines if the fatigue ratio at the present time, or a given point in time, is lower than, or equals, 1, or if it exceeds the value of 1. If the fatigue ratio exceeds the value of 1, wind turbine operation is curtailed in step 200 by setting appropriate command parameters for subsequent wind turbine control mechanisms to start or stop the wind turbine, set a maximum speed of the wind turbine, and/or set a maximum power for the wind turbine”; para [0091], “Turbine control subsystem 68 performs the check if the fatigue ratio exceeds the value of 1 and sets the necessary parameters for effecting the curtailing of the wind turbine operation by appropriately setting a turbine start or stop parameter, a turbine maximum speed parameter, and/or a turbine maximum power parameter. As the person skilled in the art will acknowledge, these parameters will parameterize further wind turbine control mechanisms to adjust the actual wind turbine control to the desired settings”; setting the maximum power is determining the maximum power).

However, modified Egedal does not teach, but Imraan does teach that it is a 
lowest determined individual maximum power level (Imraan: page 27, “the lowest maximum power coefficient”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Egedal, Gjerlov and Zhou (directed to determining maximum power with simulating loads and stored wind conditions) with Imraan (directed to determining a lowest maximum power) and arrived at determining a lowest maximum power with simulating loads and stored wind conditions. One of ordinary skill in the art would have been motivated to make such a combination because two wind turbines of the same type may require different individual maximum power levels, or the lowest individual maximum power level may be applied to all wind turbines of that type in the depending on the preferred implementation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095.  The examiner can normally be reached on M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEVEN W CRABB/Examiner, Art Unit 2129                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129